Cooper, J.,
delivered the opinion of the court.
The declaration is that the plaintiff was the owner of a steamboat which was engaged by her in the navigation of the Sunflower River and Deer Creek, navigable streams in this State, and that on the 1st day of January, A. D. 1884, the defendants unlawfully obstructed the navigation of Deer Creek by the erection of a pile *513bridge therein, whereby plaintiff was prevented from navigating the same, to her damage. The second plea of the defendant avers that on the 14th of March, A. D. 1884, it was authorized by the legislature of this State to erect such bridge in and across said creek. To this plea a demurrer was interposed, which was overruled by the court.
The demurrer should have been sustained. The plea interposes no defense to the action for the damages which accrued between the 1st day of January and the 14th day of March. The fact that the defendant on the latter day might lawfully obstruct the navigation of the stream does not relieve it from the consequences of its previous unlawful act.

The judgment is reversed and the demurrer sustained.